Exhibit 10.1

THE HUNTINGTON NATIONAL BANK

TRANSITION AGREEMENT

This Transition Agreement (“Transition Agreement”) is entered into by and
between The Huntington National Bank, its parent, subsidiaries and affiliates
(hereinafter, individually and collectively, “Huntington”) and Howell D.
McCullough III (hereinafter “Executive”). Huntington and Executive will
hereinafter be collectively referred to as the “Parties.”

BACKGROUND INFORMATION

A. Executive has been a valuable employee of Huntington, currently serving as
Senior Executive Vice President and Chief Financial Officer.

B. The Parties expect Executive’s employment with Huntington to end after his
work has been fully transitioned to his replacement with his official last day
of employment to be December 31, 2019.

C. The Parties desire that Executive continue in his employment and assist with
a transition until December 31, 2019.

D. Following December 31, 2019, the Parties also desire that Executive provide
services as a consultant to Huntington from January 1, 2020 through December 31,
2022.

STATEMENT OF AGREEMENT

The Parties to this Transition Agreement hereby acknowledge the accuracy of the
above Background Information and hereby agree as set forth below.

1. Employment through December 31, 2019. Unless terminated for Cause as defined
in Paragraph 4 of this Transition Agreement, Executive will continue to remain
employed by Huntington through December 31, 2019. During the period of
Executive’s employment from the date hereof through the date on which a
successor Chief Financial Officer commences employment with Huntington,
Executive will continue to serve as the Senior Executive Vice President and
Chief Financial Officer of Huntington, and upon commencement of employment of
Executive’s successor, Executive will cease serving as Huntington’s Chief
Financial Officer, and will remain a Senior Executive Vice President of
Huntington through December 31, 2019 (such period being the “Transition
Period”). During the Transition Period, Executive agrees to provide transition
and other services to Huntington, which include but are not limited to, making
fully available to Huntington knowledge, information, and skills developed or
acquired by Executive during his employment with Huntington, providing effective
training and advice to Executive’s successor, and other services as may be
reasonably requested from Huntington from time to time. Executive shall be
entitled to reasonable time off exceeding Paid Time Off for which he is
otherwise entitled during the Transition Period.



--------------------------------------------------------------------------------

2. Compensation and Benefits through December 31, 2019. Pursuant to the terms of
this Transition Agreement and provided that Executive signs (and does not
revoke) a release of claims substantially in the form of Exhibit A attached
hereto (the “Release”), Huntington will continue to pay Executive his base pay
at the rate of six hundred fifty thousand dollars and zero cents ($650,000.00)
per annum, consistent with the payroll practices applicable to executive
officers generally through December 31, 2019. In addition, in connection with
Huntington’s 2019 performance, Executive will be eligible to receive an
incentive payment equal to his target annual bonus opportunity for 2019 in the
target amount of seven hundred forty-seven thousand five hundred dollars and
zero cents ($747,500.00) multiplied by the “2019 Performance Factor” (as defined
below), which may result in an adjustment upward or downward of the amount to be
paid, provided that Executive (i) does not breach the terms of this Transition
Agreement, or any other agreement between him and Huntington; and (ii) signs the
Release no later than March 1, 2020 (and does not revoke). If paid, this
additional incentive payment will be made in a lump sum cash payment up to the
target amount (subject to any applicable deferral election previously made by
Executive) as soon as reasonably practicable following the determination of the
2019 Performance Factor and no later than March 15, 2020. To the extent the 2019
Performance Factor calculation results in an amount greater than the target
amount, the portion in excess of the target amount will be awarded in the form
of restricted stock unit grants that will be made on or around March 15, 2020
and that will vest in accordance with the terms of the applicable grant
agreement and Huntington’s Long Term Incentive Plan, meaning that if the 2019
Performance Factor is greater than one-hundred percent (100%), any amount in
excess of $747,500.00 will not be paid in cash and will be awarded in restricted
stock units. The “2019 Performance Factor” is the factor (expressed as a
percentage) certified by the Compensation Committee of Huntington’s Board of
Directors based on Huntington’s performance for the year ending December 31,
2019 (the “2019 Plan Year”) as measured against the performance goals approved
by the Compensation Committee under the Management Incentive Plan (MIP) for the
2019 Plan Year. The incentive payment set forth above is intended to compensate
Executive as he would have been compensated under the MIP for 2019, including a
circumstance where another form or category of payment is substituted for the
MIP for 2019 and made to any executive at Executive’s level.

During the Transition Period, Executive will be eligible to participate in the
same employee benefit plans he is eligible to participate in as of the date
hereof, subject to the terms of those plans. However, Executive acknowledges
that, except as set forth herein or in the Consulting Agreement, he will not be
eligible to receive awards, payments, or grants under Huntington’s MIP or
Long-Term Incentive Plan (LTIP) for the year 2020 and beyond, and he expressly
waives any claim he may have to any payments under Huntington’s Transition Pay
Plan. Executive acknowledges and agrees that any equity awards held by him,
including, but not limited to restricted stock units and stock options, that are
outstanding as of December 31, 2019, will be governed by the terms of the
applicable award agreement and plans.

 

2



--------------------------------------------------------------------------------

3. Consulting Services After December 31, 2019. Subject to Executive’s continued
employment through December 31, 2019 in compliance with the terms of this
Transition Agreement, Huntington and Executive shall enter into the Consulting
Agreement substantially in the form attached hereto as Exhibit B (the
“Consulting Agreement”) on or immediately prior to December 31, 2019. Further,
upon a Change in Control as that term is defined in the LTIP, all amounts unpaid
hereunder or under the Consulting Agreement shall be paid to Executive in
accordance with the terms of the Consulting Agreement provided that Executive
(i) does not breach the terms of this Transition Agreement, or any other
agreement between him and Huntington; and (ii) signs (and does not revoke) the
Release prior to Huntington making any payments.

4. Forfeiture. Notwithstanding anything to the contrary in Paragraphs 2 and 3,
if Executive’s employment is terminated on or before December 31, 2019 by
Huntington for Cause, then Huntington has no obligation to enter into the
Consulting Agreement, make any of the payments, awards, or grants stated herein,
or to execute the Consulting Agreement with Executive, and Executive will
immediately forfeit any rights under this Transition Agreement, and the
Consulting Agreement shall be ineffective. For purposes of this Paragraph,
“Cause” means any of the following conduct:

a. any act by Executive of financial fraud, misappropriation, theft or
embezzlement with respect to Huntington, its customers, vendors, or employees;

b. any act by Executive of willful misconduct in connection with the performance
of his duties that causes material harm to Huntington, its reputation, products,
services, or customers;

c. serious and willful non-compliance with the written policies, guidelines, or
procedures of Huntington that are made known to Executive and which causes
material harm to Huntington and failure of Executive to cure within ten
(10) days of written notice to Executive (via hand delivery, courier, email
(mac.mccullough@huntington.com), overnight delivery to ______________________)
thereof; or

d. charge of commission of a felony or a misdemeanor involving moral turpitude.

Absent a termination for Cause under Paragraphs 4(a) – 4(d), Executive will
remain employed with Huntington until December 31, 2019 and enter into a
Consulting Agreement from January 1, 2020 until December 31, 2022, pursuant to
the terms set forth herein and in the Consulting Agreement.

5. Cooperation. Following December 31, 2019, Executive agrees to make himself
available to and to cooperate with Huntington in any routine administrative
matters in connection with his transition and prior responsibilities, regarding
communications related to his departure from Huntington and timing thereof, with
internal investigations, or with administrative, regulatory, or judicial
proceedings. Executive understands and

 

3



--------------------------------------------------------------------------------

agrees that his cooperation includes, but is not limited to, making himself
available to Huntington upon reasonable notice for meetings, interviews, and
factual investigations; appearing at Huntington’s request to give testimony
without requiring service of a subpoena or other legal process; volunteering to
Huntington pertinent information; and turning over all relevant documents which
are or may come into his possession. The term “cooperation” does not mean that
Executive must provide information that is favorable to Huntington; it means
only that he will provide information, as defined herein, within his knowledge
and possession upon request of Huntington. For requests made by Huntington,
Huntington agrees to reimburse Executive for any reasonable travel, lodging,
long distance phone charges, copying charges, facsimile charges, and meal
expenses that Executive may incur in providing consultation, provided Huntington
has pre-approved such expenses.

6. Non-Solicitation. By accepting this Transition Agreement, Executive agrees
that while employed by Huntington and for a period of three (3) years after
December 31, 2019 (or if later, and subject to the effectiveness of the
Consulting Agreement, until December 31, 2022) (such period, the “Restricted
Period”), he will not, either directly or indirectly:

a. Solicit, encourage, or induce or attempt to solicit, encourage or induce any
person employed by Huntington (or was employed by Huntington during the six
(6) month period prior the date of such contact), to terminate his, her, or
their employment with Huntington or to seek or accept employment with any other
person or entity; or

b. Contact any customer of Huntington for the purpose of soliciting,
influencing, enticing, attempting to divert, or inducing any such customers to
obtain any product or service offered by Huntington from any person or entity
other than Huntington; or

c. Contact any customer or prospective customer of Huntington for the purpose of
soliciting, influencing, enticing, attempting to divert, or inducing any such
customers or prospective customers to obtain any product or service provided by
Huntington from any person or entity other than Huntington; or

d. Accept or provide assistance in the accepting of business from any customers
or any prospective customers of Huntington.

Executive acknowledges and agrees that the time period and scope of this
non-solicitation provision are reasonable in light of his role and the
confidential, proprietary and trade secret information to which he had access
while employed by Huntington. Executive also acknowledges and agrees that by
virtue of his position as a key executive of Huntington, he has been in a unique
and singular position to learn competitively-sensitive and highly confidential
business strategies, financial information, trade secrets, forecasts,
information relating to mergers and acquisitions, contemplated geographies and
lines of business for future planning, contracts contemplated or under
negotiation,

 

4



--------------------------------------------------------------------------------

and other significant Confidential Information (as defined below), which could
cause irreparable damage and harm to Huntington were he permitted to compete
against it by soliciting in the manner described above. Consequently, Executive
acknowledges that the non-solicitation obligations in this Paragraph are more
restrictive than those under existing stock option and/or restricted stock unit
grant agreements between Huntington and Executive. Executive further
acknowledges that the agreements associated with those grants, including any
restrictive covenants, remain in full force and effect and this Transition
Agreement places additional, concurrent obligations upon Executive, as stated in
Paragraph 11 of this Transition Agreement.

7. Confidential Information. By accepting this Transition Agreement, Executive
acknowledges and agrees at all times, to keep in strict confidence, and not to,
either directly or indirectly, disclose, make known, divulge, reveal, furnish,
make available, or use or authorize the disclosure or use of any confidential,
proprietary and/or trade secret information of Huntington (“Confidential
Information”) except as is expressly authorized in writing by Huntington.
Executive agrees that his obligation of confidentiality under this Transition
Agreement shall remain in place after December 31, 2019. Confidential
Information includes, but is not limited to, any and all information meeting the
legal definition of a trade secret as defined by the Uniform Trade Secrets Act
as adopted in Ohio, Ohio Rev. Code §§ 1333.61(D) through 1333.69 and/or the
Defend Trade Secrets Act, 18 U.S.C. § 1836, et seq., and any and all information
concerning any and all Confidential Information belonging to Huntington acquired
from any customer or prospective customer of Huntington. Confidential
Information also includes processes, policies, procedures, agreements,
contracts, information relating to mergers and acquisitions, contracts under
negotiation, system documentation, special hardware and/or software, technology
developments and computer systems, business techniques, training materials,
programs, manuals, formulas, methods and machines, financial information,
compilations and lists, business plans and methods, market strategies and plans,
products and/or services, sales figures, pricing information, costs, budgets,
financial performance and projections, strategic plans and forecasts and any
other business or financial information or plans that are developed, owned,
utilized, or maintained by Huntington and that of its customers or suppliers;
information regarding the persons, suppliers, vendors and/or organizations with
whom Huntington has business relationships and the substance of those
relationships; marketing plans, proposals, knowledge, information and
strategies; information regarding any customer and/or prospective customer,
including names, addresses, telephone numbers, email addresses, lists or any
other identifying or contact information, account or transactional information,
and other personal, business or financial information regarding any such
customer or prospective customer; information related to employee compensation
schemes or employee development; personnel information (including but not
limited to employee personnel files, performance information, benefit and health
information, employee lists and payroll records) and all other information about
employees and independent contractors; all other non-public information that
might be of use to competitors, or harmful to Huntington or its customers or
prospective customers.

 

5



--------------------------------------------------------------------------------

Confidential Information as used herein includes any nonpublic information
learned during conversations, meetings, telephone calls or any other forms of
communication and/or information committed to memory. Confidential Information
is maintained in written, electronic and/or other forms and includes any such
information that Executive may prepare or create during employment on behalf of
Huntington, as well as such information that has been or may be created by
others. Confidential Information does not include information that is generally
known to the public or that has been made known to the public through no fault
of Executive.

Executive acknowledges and agrees that Confidential Information is owned by
Huntington and Executive has no ownership or right to the Confidential
Information even if Executive helped to collect or develop the Confidential
Information. Executive hereby waives and agrees not to assert any claim of
ownership or other interest in Confidential Information.

Executive further agrees to comply with all other policies and procedures of
Huntington for protecting Confidential Information. Executive agrees that in the
event Executive receives a request for Confidential Information by anyone not
employed by Huntington or by an employee of or a consultant to Huntington in
regard to any such Confidential Information, that Executive will promptly notify
Huntington of such request and refrain from knowingly divulging, revealing,
furnishing or otherwise using such Confidential Information in response to such
a request.

Executive understands that pursuant to the federal Defend Trade Secrets Act, 18
United States Code § 1839, Executive will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (1) is made (a) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and
(b) solely for the purpose of reporting or investigating a suspected violation
of law; or (2) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Executive also understands
that an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the employer’s trade secrets
to the attorney and use the trade secret information in the court proceeding if
the individual: (x) files any document containing the trade secret under seal;
and (y) does not disclose the trade secret, except pursuant to court order.

Executive also understands that nothing in this Transition Agreement shall be
construed to limit Executive’s right to respond accurately and fully to any
question, inquiry or request for information when required by legal process or
from initiating communications directly with, or responding to any inquiry from,
or providing testimony before, any self-regulatory organization or state or
federal regulatory authority, regarding Huntington, Executive’s employment, or
this Transition Agreement. Executive understands that he is not required to
contact Huntington regarding the subject matter of any such communications
before engaging in such communications.

 

6



--------------------------------------------------------------------------------

8. Non-Competition. By accepting this Transition Agreement, Executive agrees
that while employed and thereafter during the Restricted Period, he will not
accept employment with or provide consulting services to any Peer Banks of
Huntington as identified in the 2019 Huntington Proxy Statement or any bank,
bank-affiliated broker-dealer, financial services provider, investment firm, or
other entity that competes with any current or contemplated line of business of
Huntington that has any offices or operations in any of Huntington’s footprint
states (Ohio, Illinois, Indiana, Kentucky, Michigan, Pennsylvania, West
Virginia, Wisconsin) and any additional footprint states for Huntington that may
arise from mergers or acquisitions, corporate reorganizations, or related
activities during his employment with Huntington and thereafter during the
Restricted Period (“Competitive Opportunity”). Executive agrees and acknowledges
that for purposes of this Paragraph and any Competitive Opportunity,
“employment” shall mean that he is engaged as an agent, employee (including
self-employment), director, owner, partner or consultant by (i) any bank,
bank-affiliated broker-dealer, financial services provider, investment firm, or
other entity that competes with any line of business of Huntington; or (ii) any
employer that provides consulting or other advisory services to any bank,
bank-affiliated broker-dealer, financial services provider, investment firm, or
other entity that competes with any line of business of Huntington.

Executive acknowledges and agrees that he is required to consult with
Huntington’s Chief Human Resources Officer regarding any opportunity that could
be considered a Competitive Opportunity (as described above) that he is
considering during his employment with Huntington or during the Restricted
Period and that he will not accept any such Competitive Opportunity without
obtaining the express written consent of Huntington’s Chief Human Resources
Officer. Executive further agrees that Huntington’s Chief Human Resources
Officer will have absolute discretion as to the determination of whether the
contemplated competitive employment opportunity is prohibited by Executive’s
non-competition obligations to Huntington and the Chief Human Resources Officer
may not unreasonably withhold consent. Executive acknowledges and agrees that
the time period, geographic scope, and scope of services covered by this
non-competition provision are reasonable in light of his role and the
confidential and proprietary information to which he had access while employed
by Huntington. Executive also acknowledges and agrees that by virtue of his
position as a key executive of Huntington, he has been in a unique and singular
position to learn competitively-sensitive and highly confidential business
strategies, financial information, forecasts, information relating to mergers
and acquisitions, contemplated geographies and lines of business for future
planning, contracts contemplated or under negotiation, and other significant
Confidential Information, which could cause irreparable damage and harm to
Huntington were he permitted to compete against it. Consequently, Executive
acknowledges that the non-competition obligations in this Paragraph are more
restrictive than those under existing stock option and/or restricted stock unit
grant agreements between Huntington and Executive. Executive further
acknowledges that the agreements associated with those grants, including any
restrictive covenants, remain in full force and effect and this Transition
Agreement places additional, concurrent obligations upon Executive, as stated in
Paragraph 11 of this Transition Agreement. The provisions of this Paragraph
regarding Non-Competition shall remain in effect in the event of any a Change in
Control as that term is defined in the Huntington LTIP.

 

7



--------------------------------------------------------------------------------

9. Non-Disparagement. Executive acknowledges that Huntington has developed and
maintains a well-respected reputation and valuable banking relationships with
individuals and business organizations. Executive agrees not to make any
disparaging remarks at any time after signing this Agreement to anyone about the
Released Parties (as defined in the Release). Executive further agrees to
refrain from any conduct, activity, or conversation that is intended to or does
interfere with or disparage the relationships between Huntington and its
employees, customers, prospective customers, suppliers or others.

10. Employment References. Any request for an employment reference for
Executive, shall be made to The Work Number, a service of TALX Corporation at
1-800-367-5690, or www.theworknumber.com, using company code 10597. Huntington
will disclose to prospective employers only Executive’s date of hire, last date
of employment and job title, unless Executive specifically authorizes the
release of additional information. Executive’s compensation can be verified
through TALX; however, TALX will provide Executive with a separate verification
code before it will release that information to a prospective employer.
Huntington further agrees that upon request by Executive, Huntington will
provide Executive with a positive letter of reference.

11. Effectiveness; Amendment; Complete Agreement. In order to accept this
Transition Agreement, Executive must deliver a signed copy of this Transition
Agreement and the Release to Huntington, and this Transition Agreement will only
become effective on the date on which the Release becomes effective as set forth
in Paragraph 3 of the Release. No additions, amendments, or other changes to
this Transition Agreement will be made or be binding on either party unless made
in writing and signed by each party to this Transition Agreement. This
Transition Agreement and its exhibits, together with any stock option and/or
restricted stock unit grant agreements and/or any previous agreements by
Executive regarding non-competition, non-disclosure of confidential information,
non-solicitation of customers, and/or non-recruitment of employees (which are
incorporated into this Transition Agreement and shall remain in full force and
effect according to their terms following execution of this Transition
Agreement), contain and comprise all of the agreements and understandings
between the Parties. No promise, inducement, or agreement not expressed herein
has been made by any party to influence signing of this Transition Agreement.

12. Assignment. The rights and obligations of Huntington under this Transition
Agreement will be assignable to, will inure to the benefit of, and will be
binding upon, Huntington’s successors and assigns. This Transition Agreement is
personal to Executive and shall not be assigned by Executive. Any purported
assignment by Executive shall be null and void from the initial date of the
purported assignment.

 

8



--------------------------------------------------------------------------------

13. Governing Law and Exclusive Jurisdiction. Notwithstanding any particular
state’s conflict of laws rules or provisions and to the extent permitted by
federal law, this Transition Agreement shall be interpreted, construed, and
enforced pursuant to and in accordance with the laws of the state of Ohio. The
Parties agree to submit all disputes arising out of or in connection with this
Transition Agreement to the exclusive jurisdiction of an appropriate court
having jurisdiction over Franklin County, Ohio. Executive expressly consents to
the personal jurisdiction of such a court for any lawsuit filed there against
him by Huntington arising from or relating to this Transition Agreement.
Notwithstanding the general requirements stated earlier in this Paragraph,
Executive agrees that Huntington, and only Huntington, at its sole discretion,
may seek injunctive or other equitable relief to enforce the terms of this
Transition Agreement in any court of competent jurisdiction.

14. Severability. If any provision of this Transition Agreement is held by a
court to be enforceable only if modified, or if any portion of this Agreement is
held as unenforceable and stricken, such a holding will not affect the validity
of the remainder of this Transition Agreement, the balance of which will
continue to be binding on the Parties.

The Parties further agree that any such court is expressly authorized to modify
any unenforceable provision of this Agreement in lieu of severing the
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision or modifying its scope, deleting any or all of
the offending provision, adding additional language to this Agreement, or by
making any other modifications as it deems warranted to carry out the intent and
agreement of the Parties as expressed to the maximum extent permitted by law.
The Parties agree that any modification made by a court will become a part of
this Transition Agreement and treated as though originally set forth herein.

The Parties expressly agree that this Transition Agreement as so modified by the
court will be binding upon and enforceable against each of them. If one or more
of the provisions of this Transition Agreement is held invalid, illegal, or
unenforceable in any respect, that invalidity, illegality, or unenforceability
will not affect any other provisions of this Transition Agreement, and if the
provision or provisions are not modified as provided above, this Transition
Agreement will be construed as if the invalid, illegal, or unenforceable
provisions had not been set forth in this Transition Agreement.

15. Non-Waiver. No failure by any party to insist upon strict compliance with
any term of this Transition Agreement, to exercise any option, enforce any
right, or seek any remedy upon any default of the other shall affect, or
constitute a waiver of, the first party’s right to insist upon such strict
compliance, exercise that option, enforce that right, or seek that remedy with
respect to that default or any prior, contemporaneous, or subsequent default. No
custom or practice of the Parties at variance with any provision of this
Transition Agreement shall affect, or constitute a waiver of, any party’s right
to demand strict compliance with all provisions of this Transition Agreement.

16. Miscellaneous. This Transition Agreement shall be interpreted in accordance
with the plain meaning of its terms and not strictly for or against any Party.

 

9



--------------------------------------------------------------------------------

This Transition Agreement may be executed in counterparts, each of which shall
be deemed an original and all of which shall constitute one single instrument.
The Parties may sign by electronic signature, which signature shall be
considered original.

IN WITNESS WHEREOF, the Parties hereto have executed this Transition Agreement
as of the 13th day of May, 2019.

 

The Huntington National Bank     Howell D. McCullough III By:  

/s/ Rajeev Syal

   

/s/ Howell D. McCullough III

Rajeev Syal

Chief Human Resources Officer and

Senior Executive Vice President

   

 

10



--------------------------------------------------------------------------------

EXHIBIT A TO TRANSITION AGREEMENT

GENERAL RELEASE AND WAIVER OF CLAIMS

This General Release and Waiver of Claims Agreement (this “Release”) is entered
into effective as of the ___ day of _________, 20___, by and between The
Huntington National Bank, its parent, subsidiaries, and affiliates (hereinafter,
individually and collectively, “Huntington”) and Howell D. McCullough III
(hereinafter “Executive”). Huntington and Executive will hereinafter be
collectively referred to as the “Parties.”

BACKGROUND INFORMATION

Executive is being offered the opportunity to sign the Transition Agreement
dated May 13, 2019 (the “Transition Agreement”), which among other things,
provides him with continued employment, the opportunity to receive a cash
incentive payment in respect of 2019, and the opportunity to enter into the
Consulting Agreement upon the end of his employment with Huntington (such
opportunities, the “Consideration”).1

STATEMENT OF AGREEMENT

The Parties to this Release hereby acknowledge the accuracy of the above
Background Information and hereby agree as follows:

1. General Release of Claims. In exchange for the Consideration, the adequacy
and sufficiency of which Executive expressly acknowledges, and all other
consideration related to same, Executive, his heirs, estate, executors,
administrators, successors, and other personal representatives (collectively,
the “Releasors”) RELEASE, WAIVE, REMISE, AND FOREVER DISCHARGE Huntington, as
defined in this Release and, for purposes of this Paragraph, as further defined
to include all of Huntington’s past, present, and future assigns, successors,
affiliates, parent and subsidiary organizations, divisions and corporations,
officers, directors, shareholders, employees, and agents of the same, as well as
their heirs, executors, administrators, successors, assigns, and other personal
representatives, individually and in their respective corporate and personal
capacities (all hereinafter referred to in this Paragraph as “Released
Parties”), from any and all claims, demands, administrative charges, complaints,
legal rights, compensation, obligation, actions, interests, debts, liabilities,
damages, costs, attorneys’ fees and expenses, or causes of action of whatever
type or nature, whether legal, equitable, or administrative, whether known or
unknown which Releasors may now have against the Released Parties, either
individually, jointly, or severally, based upon acts or omissions that have
occurred from the beginning of time to the effective date of this Release, and

 

1 

This Release is to be used in connection with the (1) signing of the Transition
Agreement; (2) signing of the Consulting Agreement; (3) payment of the 2019
incentive payment; and (4) receipt of the 2022 Fixed Equity Award under the
Consulting Agreement. The Release is subject to modification by Huntington as
necessary to reflect the relevant facts.

 

1



--------------------------------------------------------------------------------

especially from claims or actions arising out of, either directly or indirectly,
Executive’s employment with Huntington, compensation by Huntington or any other
matter relating to Executive’s relationship with Huntington, including, but not
limited to, claims under the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act; the Older Workers Benefit Protection Act; the
Americans with Disabilities Act; the Family and Medical Leave Act; the Employee
Retirement Income Security Act; the Comprehensive Omnibus Budget Reconciliation
Act; and any applicable state or local laws of similar intent.

This release and waiver does not apply to claims arising after the effective
date of this Release or to any previously vested rights Releasors may have under
Huntington’s medical, dental, and/or vision insurance plans, stock option plans,
retirement plans, any claims for workers’ compensation benefits or any claims
with respect to rights under the Transition Agreement or to the extent
effective, the Consulting Agreement. This release does not apply to any claims
that Releasors may not, by law, release through an agreement such as this.
Further, this release does not prohibit Releasors from filing a complaint or
charge with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”). Releasors further
understand that this Release does not limit Releasors’ ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to Huntington. While this Release
does not limit Releasors’ right to receive an award for information provided to
any Government Agency, Releasors do forever waive the right to any claims for
money damages and equitable relief pursuant to the filing or prosecution of any
administrative charge against Huntington or any resulting civil proceeding or
lawsuit that may be commenced on his behalf for the recovery of such relief, and
which arises out of the matters that are and may be released in this Release.
Finally, nothing in this Release shall release or waive Executive’s right to
bring a claim or action related to an alleged breach of the Transition Agreement
or the Consulting Agreement or to otherwise enforce the terms of the Transition
Agreement or the Consulting Agreement.

2. Review of Release and Voluntary Execution. Executive acknowledges that this
Release has been explained to him, that it is written in a manner that he
understands, that in exchange for entering into this Release, Executive is
receiving consideration of value to which he is not already entitled, that he
has had at least 21 calendar days to consider whether to sign the Release, that
he understands the rights he is releasing and waiving by signing this Release,
that such rights and claims do not include those that may arise after he signs
this Release, and that he has been advised by this writing to consult with an
attorney prior to signing this Release. Executive agrees and represents that he
has been advised of and fully understands the right to discuss all aspects of
this Release with counsel of his choice. Executive’s signing of this Release
establishes that he has sought the advice of or had sufficient opportunity to
seek the advice of counsel by the date he signed the document, and that if he
signs the Release before the end of the 21-day consideration period, Executive’s
decision to shorten the 21-

 

2



--------------------------------------------------------------------------------

day consideration period was knowing and voluntary. Executive acknowledges that
he has carefully read and fully understands all the provisions of this Release.
Executive further acknowledges that he signed this Release with full, knowing,
and voluntary agreement as to its terms and without coercion, intimidation, or
pressure.

3. Revocation Period and Effective Date. Executive will have seven (7) calendar
days from the date he signs the Release to change his mind and revoke the
Release, in which case this Release shall be ineffective and of no legal force.
Such revocation must be made in writing and sent via hand delivery, courier,
email, overnight delivery, or United States Mail to Rajeev Syal, Chief Human
Resources Officer, The Huntington National Bank, HC1033, 41 S. High Street,
Columbus Ohio 43287 or rajeev.syal@huntington.com. To be effective, such
revocation must be received by Mr. Syal no later than 5:00 p.m. on the seventh
(7th) calendar day following Executive signing this Release. If this Release is
revoked, then neither party has obligations under this Release and Huntington is
not required to make any payments or equity grants to Executive if he does not
sign the Release as required by the Transition Agreement and Consulting
Agreement. The date following the expiration of this revocation period will be
the date on which this Release shall become effective, binding, and enforceable.

4. Survival. Executive acknowledges that this Release will not affect his
obligations to comply with the Transition Agreement or the Consulting Agreement,
as applicable, and the terms of any restrictive covenants to which he is bound,
all of which will remain in full force and effect in accordance with their
terms.

5. Governing Law and Exclusive Jurisdiction. Notwithstanding any particular
state’s conflict of laws rules or provisions and to the extent permitted by
federal law, this Release shall be interpreted, construed, and enforced pursuant
to and in accordance with the laws of the state of Ohio. The Parties agree to
submit all disputes arising out of or in connection with this Release to the
exclusive jurisdiction of an appropriate court having jurisdiction over Franklin
County, Ohio. Executive expressly consents to the personal jurisdiction of such
a court for any lawsuit filed there against him by Huntington arising from or
relating to this Release. Notwithstanding the general requirements stated
earlier in this Paragraph, Executive agrees that Huntington, and only
Huntington, at its sole discretion, may seek injunctive or other equitable
relief to enforce the terms of this Release in any court of competent
jurisdiction.

6. Severability. If any provision of this Release is held by a court to be
enforceable only if modified, or if any portion of this Release is held as
unenforceable and stricken, such a holding will not affect the validity of the
remainder of this Release, the balance of which will continue to be binding on
the Parties.

 

3



--------------------------------------------------------------------------------

The Parties further agree that any such court is expressly authorized to modify
any unenforceable provision of this Release in lieu of severing the
unenforceable provision from this Release in its entirety, whether by rewriting
the offending provision or modifying its scope, deleting any or all of the
offending provision, adding additional language to this Release, or by making
any other modifications as it deems warranted to carry out the intent and
agreement of the Parties as expressed to the maximum extent permitted by law.
The Parties agree that any modification made by a court will become a part of
this Release and treated as though originally set forth herein.

The Parties expressly agree that this Release as so modified by the court will
be binding upon and enforceable against each of them. If one or more of the
provisions of this Release is held invalid, illegal, or unenforceable in any
respect, that invalidity, illegality, or unenforceability will not affect any
other provisions of this Release, and if the provision or provisions are not
modified as provided above, this Release will be construed as if the invalid,
illegal, or unenforceable provisions had not been set forth in this Release.

7. Non-Waiver. No failure by any party to insist upon strict compliance with any
term of this Release, to exercise any option, enforce any right, or seek any
remedy upon any default of the other shall affect, or constitute a waiver of,
the first party’s right to insist upon such strict compliance, exercise that
option, enforce that right, or seek that remedy with respect to that default or
any prior, contemporaneous, or subsequent default. No custom or practice of the
Parties at variance with any provision of this Release shall affect, or
constitute a waiver of, any party’s right to demand strict compliance with all
provisions of this Release.

8. Miscellaneous. This Release shall be interpreted in accordance with the plain
meaning of its terms and not strictly for or against any party. This Release may
be executed in counterparts, each of which shall be deemed an original and all
of which shall constitute one single instrument. The Parties may sign by
electronic signature, which signature shall be considered original.

IN WITNESS WHEREOF, the Parties hereto have executed this Release as of the ___
day of ____________, 2019.

 

The Huntington National Bank     Howell D. McCullough III By:  

 

   

 

Rajeev Syal

Chief Human Resources Officer and

Senior Executive Vice President

   

 

4



--------------------------------------------------------------------------------

EXHIBIT B TO TRANSITION AGREEMENT

(Not to be signed before December 31, 2019)

CONSULTING AGREEMENT

Subject to the simultaneous execution (and non-revocation) of the General
Release and Waiver of Claims substantially in the form attached to the
Transition Agreement as Exhibit A, this Consulting Agreement (“Consulting
Agreement”) is entered into effective as of the 1st day of January, 2020, by and
between The Huntington National Bank, its parent, subsidiaries, and affiliates
(hereinafter, individually and collectively, “Huntington”) and Howell D.
McCullough III (hereinafter “Executive”). Huntington and Executive will
hereinafter be collectively referred to as the “Parties.”

BACKGROUND INFORMATION

a. Executive and Huntington are Parties to a Transition Agreement dated May 13,
2019 (the “Transition Agreement”).

b. Paragraph 3 of the Transition Agreement provides that subject to certain
conditions Huntington will provide Executive with the opportunity to enter into
a Consulting Agreement on or around January 1, 2020.

STATEMENT OF AGREEMENT

The Parties to this Consulting Agreement hereby acknowledge the accuracy of the
above Background Information and hereby agree as follows:

1. Consulting Services. Executive will provide the consulting services as may be
reasonably requested from Huntington from time to time starting on January 1,
2020 and running through and including December 31, 2022 (the “Term”).
Executive’s principal work location will be determined by him or elsewhere as
Huntington may reasonably determine. The consulting services to be provided on
an as needed basis include:

 

  •  

Provide advice and counsel to the Chief Executive Officer of Huntington (“CEO”)
as requested by the CEO, regarding all financial aspects of Huntington’s
business;

 

  •  

Be available to meet with, and to be involved with, clients, counterparties and
members of the Huntington Board of Directors, at the request of the CEO, where
Huntington believes that Executive’s personal knowledge, attendance, and
participation could be beneficial to Huntington;

 

  •  

Be available to attend meetings of the Huntington Board of Directors if
specifically asked by the CEO;

 

  •  

Be available to provide all of the support and services set forth in Paragraph 5
(Cooperation) of the Transition Agreement; and

 

  •  

Perform such other services as Executive and the CEO may mutually agree upon
from time to time during the Term (collectively, “Services”).

 

1



--------------------------------------------------------------------------------

Executive’s duties as a consultant shall not require him to perform Services
more than twenty (20) hours per month for each calendar month of the Term.
Executive and Huntington confirm that it is currently expected that his duties
as a consultant shall not exceed twenty percent (20%) of the average level of
bona fide services performed by him during his employment with Huntington during
the 36-month period immediately preceding December 31, 2019, consistent with the
Parties’ intent that Executive’s last day of employment will be December 31,
2019 constitutes a “separation from service” within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).

2. Consulting Fees.

a. First Year of Services Performed (from January 1, 2020 through Calendar Year
2020). For Services performed from January 1, 2020 through December 31, 2020,
and for Executive’s continued compliance with the Transition Agreement
(including, without limitation, the restrictive covenants in Paragraphs 6, 7,
and 8 and the non-disparagement clause in Paragraph 9), Huntington will pay to
Executive the following payments in the manner and timing specified below,
subject to Executive’s continued provision of Services and compliance with all
applicable restrictive covenants as of the date of payment or grant:

i. the sum of three hundred thirty thousand dollars and zero cents ($330,000.00)
paid on an equal installment basis of twenty seven thousand, five hundred
dollars and zero cents ($27,500.00) each month within the calendar year of 2020
(“2020 Fixed Payment”);

ii. the sum of five thousand five hundred thirty dollars and thirty-two cents
($5,530.32) to be paid in a lump sum no earlier than the first business day
following January 1, 2020 and no later than March 15, 2020 (“2020 Reimbursement
Payment”). The 2020 Reimbursement Payment will be grossed-up in a dollar amount
sufficient to cover the federal, state and local income and withholding taxes
attributable to such payment based on supplemental wage withholding rates
applicable at the time of the payment or any other method allowed by law.
Notwithstanding this, Huntington shall have the power and the right to deduct or
withhold, or require Executive to remit to the Huntington, any amount sufficient
to satisfy any deductions and garnishments including but not limited to federal,
state and local taxes, domestic and foreign, required by law or regulation
arising as a result of this payment;

iii. the grant of equity awards in respect of Huntington common stock with an
aggregate grant date value (as determined by Huntington) of three hundred
seventy thousand dollars and zero cents ($370,000.00), seventy-five percent
(75%) of which awards will be in the form of deferred stock units (the “DSUs”)
and twenty-five percent (25%) of which will be in the form of stock options
(“2020 Fixed Equity Award”). The 2020 Fixed

 

2



--------------------------------------------------------------------------------

Equity Award grants will be made on or about December 1, 2020. The DSUs will
vest in three (3) equal annual installments following the grant date and the
stock options will vest in four (4) equal annual installments following the
grant date, in each case, based on Executive’s continued provision of Services
and compliance with all applicable restrictive covenants through the end of the
Term (collectively, the “Vesting Terms”), and subject in all other respects to
the terms of Huntington’s Long-Term Incentive Plan applicable to the year of
such award (the “LTIP”) and the applicable award agreement; and

iv. the grant of equity awards in respect of Huntington common stock with an
aggregate grant date value (as determined by Huntington) of six hundred
ninety-five thousand dollars and zero cents ($695,000.00) multiplied by the 2020
Performance Factor (as defined below), seventy-five percent (75%) of which
awards will be in the form of DSUs and twenty-five percent (25%) of which will
be in the form of stock options (“2020 Variable Equity Award”). Notwithstanding
the foregoing, the stock option portion of the 2020 Variable Equity Award will
be granted at an amount that is the lesser of one hundred seventy three
thousand, seven hundred fifty dollars and zero cents ($173,750.00) or such
amount as multiplied by the 2020 Performance Factor. The “2020 Performance
Factor” is the factor (expressed as a percentage) certified by the Compensation
Committee of Huntington’s Board of Directors based on Huntington’s performance
for the year ending December 31, 2020 (“2020 Plan Year”) as measured against the
performance goals approved by the Compensation Committee under the Management
Incentive Plan for the 2020 Plan Year. The 2020 Variable Equity Award will be
granted on or about February 28, 2021, will be eligible to vest consistent with
the Vesting Terms (as defined in Paragraph 2.a.iii above) and will be subject in
all other respects to the terms of the LTIP and the applicable award agreements.
The 2020 Variable Equity Award is intended to compensate Executive as he would
have been compensated under the Management Incentive Plan (MIP) for 2020,
including a circumstance where another form or category of payment is
substituted for the MIP for 2020 and made to any executive at Executive’s level.

b. Second Year of Services Performed (Calendar Year 2021). For Services
performed in the second year of the Term and for Executive’s continued
compliance with the Transition Agreement (including, without limitation, the
restrictive covenants in Paragraphs 6, 7, and 8 and the non-disparagement clause
in Paragraph9), Huntington will pay to Executive the following payments in the
manner and timing specified below, subject to Executive’s continued provision of
Services and compliance with all applicable restrictive covenants as of the date
of payment or grant:

i. the sum of three hundred thirty thousand dollars and zero cents ($330,000.00)
paid on an equal installment basis of twenty seven thousand, five hundred
dollars and zero cents ($27,500.00) each month within the calendar year of 2021
(“2021 Fixed Payment”);

 

3



--------------------------------------------------------------------------------

ii. the sum of five thousand five hundred thirty dollars and thirty-two cents
($5,530.32) to be paid in a lump sum no earlier than January 1, 2021 and no
later than March 15, 2021 (“2021 Reimbursement Payment”). The 2021 Reimbursement
Payment will be grossed-up in a dollar amount sufficient to cover the federal,
state and local income and withholding taxes attributable to such payment based
on supplemental wage withholding rates applicable at the time of the payment or
any other method allowed by law. Notwithstanding this, Huntington shall have the
power and the right to deduct or withhold, or require Executive to remit to the
Huntington, any amount sufficient to satisfy any deductions and garnishments
including but not limited to federal, state and local taxes, domestic and
foreign, required by law or regulation arising as a result of this payment;

iii. the grant of equity awards in respect of Huntington common stock with an
aggregate grant date value (as determined by Huntington) of three hundred
seventy thousand dollars and zero cents ($370,000.00), seventy-five percent
(75%) of which will be in the form of DSUs and twenty-five percent (25%) of
which will be in the form of stock options (“2021 Fixed Equity Award”). The 2021
Fixed Equity Award will be made on or about December 1, 2021, will be eligible
to vest consistent with the Vesting Terms (as defined in Paragraph 2.a.iii
above) and subject in all other respects to the terms of the LTIP and the
applicable award agreements; and

iv. the grant of equity awards in respect of Huntington common stock with an
aggregate grant date value (as determined by Huntington) of six hundred
ninety-five thousand dollars and zero cents ($695,000.00) multiplied by the 2021
Performance Factor (as defined below), seventy-five percent (75%) of which will
be paid in the form of DSUs and twenty-five percent (25%) of which will be paid
in the form of stock options (“2021 Variable Equity Award”). Notwithstanding the
foregoing, the stock option portion of the 2021 Equity Award will be granted at
an amount that is the lesser of one hundred seventy three thousand, seven
hundred fifty dollars and zero cents ($173,750.00) or such amount as multiplied
by the 2021 Performance Factor. The “2021 Performance Factor” is the factor
(expressed as a percentage) certified by the Compensation Committee of the
Huntington’s Board of Directors based on Huntington’s performance for the year
ending December 31, 2021 (“2021 Plan Year”) as measured against the performance
goals approved by the Compensation Committee under the Management Incentive Plan
for the 2021 Plan Year. The 2021 Variable Equity Award will be made on or about
February 28, 2022, will be eligible to vest consistent with the Vesting Terms
(as defined in Paragraph 2.a.iii above) and will be subject in all other
respects to the terms of LTIP and the applicable award agreements. The 2021
Variable Equity Award is intended to compensate Executive as he would have been
compensated under the MIP for 2021, including a circumstance where another form
or category of payment is substituted for the MIP for 2021 and made to any
executive at Executive’s level.

c. Third Year of Services Performed (Calendar Year 2022). For Services performed
in the third year of the Term, and for Executive’s continued compliance with the
Transition Agreement (including, without limitation, the restrictive covenants
in Paragraphs 6, 7, and 8 and the non-disparagement clause in Paragraph9),
Huntington will pay to Executive the following payments in the manner and timing
specified below, subject to Executive’s continued provision of Services and
compliance with all applicable restrictive covenants as of the date of payment
or grant:

 

4



--------------------------------------------------------------------------------

i. the sum of three hundred thirty thousand dollars and zero cents ($330,000.00)
paid on an equal installment basis of twenty seven thousand, five hundred
dollars and zero cents ($27,500.00) each month within the calendar year of 2022
(“2022 Fixed Payment”);

ii. the sum of five thousand five hundred thirty dollars and thirty-two cents
($5,530.32) to be paid in a lump sum no earlier than January 1, 2022 and no
later than March 15, 2022 (“2022 Reimbursement Payment”). The 2022 Reimbursement
Payment will be grossed-up in a dollar amount sufficient to cover the federal,
state and local income and withholding taxes attributable to such payment based
on supplemental wage withholding rates applicable at the time of the payment or
any other method allowed by law. Notwithstanding this, Huntington shall have the
power and the right to deduct or withhold, or require Executive to remit to the
Huntington, any amount sufficient to satisfy any deductions and garnishments
including but not limited to federal, state and local taxes, domestic and
foreign, required by law or regulation arising as a result of this payment; and

iii. Provided that Executive executes (and does not revoke) a General Release
and Waiver of Claims substantially in the form attached to the Transition
Agreement as Exhibit A (the “Release”) which becomes effective as provided in
Paragraph 3 of the Release prior to December 1, 2022, Huntington will grant
Executive equity awards in respect of Huntington common stock with an aggregate
grant date value (as determined by Huntington) of three hundred seventy thousand
dollars and zero cents ($370,000.00), seventy-five percent (75%) of which will
be paid in the form of DSUs and twenty-five percent (25%) of which will be paid
in the form of stock options (“2022 Fixed Equity Award”). The 2022 Fixed Equity
Award will be made on December 1, 2022, will be eligible to vest consistent with
the Vesting Terms (as defined in Paragraph 2.a.iii above) and will be subject in
all other respects to the terms of the LTIP and the applicable award agreements.

d. No Entitlement to Benefits. Executive acknowledges that the payments and
awards stated in this Paragraph 2 are the only fees and remuneration he is
entitled to receive from Huntington for the Services during the Term. As a
consultant, Executive will not be eligible to participate in any vacation, group
medical or life insurance, disability, profit sharing or retirement benefits, or
any other fringe benefits or benefit plans offered by Huntington to its
employees (other than through COBRA, if Executive elects such coverage), and
Huntington will not be responsible for withholding or paying any income,
payroll, Social Security, or other federal, state, or local taxes, making any
insurance contributions, including for unemployment or disability, or obtaining
workers’ compensation insurance on his behalf.

 

5



--------------------------------------------------------------------------------

3. Effect of Breach, Termination, or Change In Control. Executive expressly
acknowledges that but for this Consulting Agreement, he would not otherwise be
entitled to any of these payments and any payment he receives under this
Consulting Agreement is sufficient consideration for his release and waiver of
claims and the other obligations that he has agreed to undertake in this
Consulting Agreement.

a. Breach or Termination by Executive. Notwithstanding anything in Paragraph 2
to the contrary, if Executive breaches this Consulting Agreement or the
Transition Agreement (including without limitation, the restrictive covenants in
Paragraphs 6, 7, 8 and the non-disparagement clause in Paragraph 9
respectively), Huntington will have no obligation to make any payments or awards
not yet made to Executive under Paragraph 2 as of the date of his breach. In
addition, any previously-granted but unvested stock awards made pursuant to
Paragraph 2 will be immediately forfeited by Executive. Notwithstanding the
foregoing, Huntington shall give Executive written notice of the breach (via
hand delivery, courier, email (mac.mccullough@huntington.com), overnight
delivery to ______________________) and if the breach is susceptible to cure or
remedy, an opportunity to cease and/or cure any breach within five (5) calendar
days of Huntington’s provision of such notice before terminating payments due
under the Consulting Agreement or the Transition Agreement; however, a repeated
breach after such notice involving the same or substantially similar activity or
conduct shall be considered a breach of the Consulting Agreement or the
Transition Agreement without any additional notice from Huntington being
required.

b. Termination by Huntington or Change in Control. Notwithstanding anything in
Paragraph 2 to the contrary, if Huntington terminates this Consulting Agreement
other than due to a material breach of this Consulting Agreement or the
Transition Agreement by Executive or a Change In Control (as defined in the
LTIP) occurs during the Term, any payments or awards not yet made to Executive
under Paragraph 2 as of the date of termination or due thereafter will be made
to Executive within sixty (60) days of such termination or Change In Control
(provided that any payment or DSUs that constitute deferred compensation subject
to Section 409A of the Code will be paid or settled at such time as complies
with Section 409A), provided that Executive executes the Release and it becomes
effective as provided in Paragraph 3 of the Release. In addition, subject to the
Release requirement, any previously-granted but unvested stock awards made
pursuant to Paragraph 2 of this Consulting Agreement will become immediately
vested (with settlement of any DSUs that constitute deferred compensation
subject to Section 409A of the Code to be settled at such time as complies with
Section 409A). In the event that payments or awards become payable in accordance
with this Section 3(b), the 2020 and 2021 Variable Equity Awards will each
become fixed in the amount of six hundred ninety five thousand dollars and zero
cents ($695,000.00).

 

6



--------------------------------------------------------------------------------

4. Survival. Executive acknowledges that his obligations and Huntington’s rights
relating to cooperation, non-solicitation, Huntington confidential, proprietary
and trade secret information, non-competition and non-disparagement, as stated
in Paragraphs 5, 6, 7, 8 and 9, respectively, of the Transition Agreement
survive the Transition Agreement and this Consulting Agreement.

5. Status as Independent Contractor. Huntington will issue federal Forms 1099 to
Executive for the amount of payments described herein. Executive acknowledges
and agrees that he is responsible for any and all of his own federal, state, and
local tax, FICA, and social security liabilities and consequences that may
result from his receipt of the payments provided in Paragraph 2. Executive
further agrees that Huntington will not be required to pay any further sums to
him for any reason even if the tax and/or social security liabilities and
resulting consequences to him are ultimately assessed in a fashion that
Executive does not presently anticipate.

6. Code Section 409A. This Consulting Agreement is to be interpreted in a manner
consistent with Section 409A of the Internal Revenue Code of 1986, as amended,
and the guidance thereunder (“Code Section 409A”). Accordingly, it is
Huntington’s intent that amounts payable under this Consulting Agreement are
paid in a manner either to comply with Code Section 409A or with an exception to
Code Section 409A (including the “short-term deferral,” “separation pay” and
COBRA exceptions to Code Section 409A). If any amount payable under this
Consulting Agreement would cause or would result in a violation of Code
Section 409A, then such provision shall be interpreted or reformed in the manner
necessary to achieve compliance with Code Section 409A, including but not
limited to, the imposition of a six (6) month delay in payment to Executive, if
he is a “specified employee” (as defined in Code Section 409A) following his
last day of employment as set forth in the Transition Agreement. If Executive is
a specified employee (as defined in Treasury Regulation Section 1.409A-1(i)),
any such payment that is subject to Code Section 409A and that is scheduled to
be paid within six months after such separation from service shall accrue
without interest and shall be paid on the first regularly scheduled payroll date
on or after the first day of the seventh month beginning after his last day of
employment as set forth in the Transition Agreement or, if earlier, within
fifteen (15) days after the appointment of the personal representative or
executor of the Executive’s estate following the Executive’s death. All payments
to be made upon a termination of service under this Consulting Agreement may
only be made upon a “separation from service” under Code Section 409A. In no
event Executive, directly or indirectly, designate the calendar year of a
payment and where payment may occur in one year or the next, it shall be made in
the second year. Each payment under this Consulting Agreement shall be treated
as a separate identified payment for purposes of Code Section 409A compliance
and applications of the exceptions to Code Section 409A. Executive understands
that Huntington is not providing him with any tax advice and that he has had the
opportunity to consult with his own tax counsel regarding this Release.

 

7



--------------------------------------------------------------------------------

7. Assignment. The rights and obligations of Huntington under this Consulting
Agreement will be assignable to, will inure to the benefit of, and will be
binding upon, Huntington’s successors and assigns. This Consulting Agreement is
personal to Executive and shall not be assigned by Executive. Any purported
assignment by Executive shall be null and void from the initial date of the
purported assignment.

8. Effectiveness; Amendment; Complete Agreement. In order to accept this
Consulting Agreement, on Executive’s last day of employment as set forth in the
Transition Agreement), Executive must deliver via hand delivery, courier, email,
overnight delivery, to Rajeev Syal, Chief Human Resources Officer, The
Huntington National Bank, HC1033, 41 S. High Street, Columbus Ohio 43287 or
rajeev.syal@huntington.com, a signed copy of this Consulting Agreement and the
Release to Huntington, and this Consulting Agreement will only become effective
on the date on which the Release becomes effective as set forth in Paragraph 3
of the Release. No additions, amendments, or other changes to this Transition
Agreement will be made or be binding on either party unless made in writing and
signed by each party to this Transition Agreement. No promise, inducement, or
agreement with respect to the Services not expressed herein has been made by any
party to influence signing of this Transition Agreement.

9. Governing Law and Exclusive Jurisdiction. Notwithstanding any particular
state’s conflict of laws rules or provisions and to the extent permitted by
federal law, this Consulting Agreement shall be interpreted, construed, and
enforced pursuant to and in accordance with the laws of the State of Ohio. The
Parties agree to submit all disputes arising out of or in connection with this
Consulting Agreement to the exclusive jurisdiction of an appropriate court
having jurisdiction over Franklin County, Ohio. Executive expressly consents to
the personal jurisdiction of such a court for any lawsuit filed there against
him by Huntington arising from or relating to this Consulting Agreement.
Notwithstanding the general requirements stated earlier in this Paragraph,
Executive agrees that Huntington, and only Huntington, at its sole discretion,
may seek injunctive or other equitable relief to enforce the terms of this
Consulting Agreement in any court of competent jurisdiction.

10. Severability. If any provision of this Consulting Agreement is held by a
court to be enforceable only if modified, or if any portion of this Consulting
Agreement is held as unenforceable and stricken, such a holding will not affect
the validity of the remainder of this Consulting Agreement, the balance of which
will continue to be binding on the Parties.

The Parties further agree that any such court is expressly authorized to modify
any unenforceable provision of this Consulting Agreement in lieu of severing the
unenforceable provision from this Consulting Agreement in its entirety, whether
by rewriting the offending provision or modifying its scope, deleting any or all
of the offending provision, adding additional language to this Consulting
Agreement, or by making any other modifications as it deems warranted to carry
out the intent and agreement of the Parties as expressed to the maximum extent
permitted by law. The Parties agree that any modification made by a court will
become a part of this Consulting Agreement and treated as though originally set
forth herein.

 

8



--------------------------------------------------------------------------------

The Parties expressly agree that this Consulting Agreement as so modified by the
court will be binding upon and enforceable against each of them. If one or more
of the provisions of this Consulting Agreement is held invalid, illegal, or
unenforceable in any respect, that invalidity, illegality, or unenforceability
will not affect any other provisions of this Consulting Agreement, and if the
provision or provisions are not modified as provided above, this Consulting
Agreement will be construed as if the invalid, illegal, or unenforceable
provisions had not been set forth in this Consulting Agreement.

11. Non-Waiver. No failure by any party to insist upon strict compliance with
any term of this Consulting Agreement, to exercise any option, enforce any
right, or seek any remedy upon any default of the other shall affect, or
constitute a waiver of, the first party’s right to insist upon such strict
compliance, exercise that option, enforce that right, or seek that remedy with
respect to that default or any prior, contemporaneous, or subsequent default. No
custom or practice of the Parties at variance with any provision of this
Consulting Agreement shall affect, or constitute a waiver of, any party’s right
to demand strict compliance with all provisions of this Consulting Agreement.

12. Miscellaneous. This Consulting Agreement shall be interpreted in accordance
with the plain meaning of its terms and not strictly for or against any party.
This Consulting Agreement may be executed in counterparts, each of which shall
be deemed an original and all of which shall constitute one single instrument.
The Parties may sign by electronic signature, which signature shall be
considered original.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the ____ day of ___________, 20____.

 

The Huntington National Bank     Howell D. McCullough III By:  

 

   

 

Rajeev Syal

Chief Human Resources Officer and

Senior Executive Vice President

   

 

10